           Case 1:19-mj-00266-DAR Document 13 Filed 12/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :      CRIMINAL NO. 19-mj-00266
                v.                             :
                                               :
ANDREW ROBERTSON,                              :
                                               :
                       Defendant.              :


                            MOTION FOR PROTECTIVE ORDER

         The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby respectfully moves the Court for the entry of a protective order
governing the production of discovery by the parties in the above-captioned case. The United
States has sent a copy of this proposed Protective Order to counsel for the defendant, but as of the
date of filing, has not received a response. As the next Court hearing in this matter is scheduled
for December 19, 2019, the United States would like to provide discovery as soon as possible.
Therefore, the United States respectfully requests that the Court enter the attached protective order.




                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               UNITED STATES ATTORNEY
                                               D.C. Bar No. 472845

                                       By:                         /s/
                                               Kathryn L. Rakoczy
                                               Assistant United States Attorney
                                               D.C. Bar No. 994-559
                                               555 4th Street, N.W., Room 5239
                                               Washington, D.C. 20530
                                               (202) 252-6928
                                               Kathryn.Rakoczy@usdoj.gov


Dated:     December 3, 2019
